Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered April 7, 1982, convicting him of robbery in the second degree (two counts) and criminal use of a firearm in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The prosecutor’s remarks concerning reasonable doubt, while not ideal, were not prejudicial (see, People v Cheek, 121 AD2d 649 [decided herewith]; People v Robinson, 83 AD2d 887). The defendant’s remaining contentions, including that his sentence was excessive, are without merit. Gibbons, J. P., Brown, Weinstein and Kooper, JJ., concur.